Citation Nr: 0624320	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  02-08 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disability, to include corneal scars.

2.  Entitlement to service connection for back disability.

3.  Entitlement to an increased disability rating for 
residuals of a right knee injury with degenerative joint 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to June 
1987.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  Jurisdiction over the case was 
transferred to the RO in Huntington, West Virginia, in March 
2001.  The veteran testified before the undersigned at a 
hearing held in Washington, DC, in April 2004.  In August 
2004, the Board remanded the appeal for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Initially, the Board notes that, in a June 2006 
correspondence, the veteran requested a hearing at the RO 
before a member of the Board.  Thus, the RO should schedule 
the veteran for a Board hearing at the RO.

The Board also notes that further development is needed prior 
to adjudicating the claim for service connection for a back 
disability.  As requested in the August 2004 remand, the RO 
provided the veteran with a VA spine examination.  The Board 
notes, however, that the examination report is inadequate.  
In this regard, the Board observes that the examiner's 
opinion is not based on a complete review of the veteran's 
claims file.  The examiner noted only one report of treatment 
in service, that of a clinic visit in September 1986.  
However, as noted in the remand, the service medical records 
also contain a November 1986 report of low back pain.  Thus, 
the Board observes the need for another medical opinion, one 
based on a complete review of the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a Board hearing at the RO.

2.  The veteran's claims file, to include 
a copy of this REMAND, should be referred 
to the examiner who completed the April 
2004 VA spine examination report.  Based 
on a review of the record, to include the 
September and November 1986 entries in the 
veteran's service medical records, the 
examiner should state whether the 
veteran's current back disability is 
related to service, to include the 
complaints in the above entries.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

If the examiner who completed the April 
2004 VA spine examination report is not 
available, another physician with 
appropriate expertise may furnish the 
necessary review and opinion.

3.  After the foregoing, the RO should 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
opportunity for response before the claims 
file is returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



